Citation Nr: 0932039	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 1978 to 
March 7, 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
dated in December 2006 that denied service connection for 
depression and Parkinson's disease; and February 2007 that 
denied service connection for diabetes, a heart condition, 
arthritis, and sleep apnea.

The Board notes that one of the issues on appeal was 
certified to the Board as entitlement to service connection 
for depression, claimed as a nervous condition.  However, as 
the record reflects complaints of anxiety and diagnoses of 
depression and depressive disorder, the Board finds that the 
issue is more appropriately characterized as captioned above.

The issue of entitlement to service connection for an 
acquired psychiatric disability is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

In a July 2007 statement, the Veteran withdrew his appeal 
concerning entitlement to service connection for Parkinson's 
disease, diabetes mellitus, a heart condition, arthritis, and 
sleep apnea.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
issues of entitlement to service connection for Parkinson's 
disease, diabetes, a heart condition, arthritis, and sleep 
apnea have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In March 2007, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for Parkinson's disease, as identified in the 
March 2007 statement of the case.  In July 2007, the Veteran 
submitted a VA Form 9 perfecting his appeal as to the issues 
of entitlement to service connection for diabetes, a heart 
condition, arthritis, and sleep apnea, as identified in the 
June 2007 statement of the case.

In a July 2007 statement, the Veteran withdrew his appeal 
concerning entitlement to service connection for Parkinson's 
disease, diabetes, a heart condition, arthritis, and sleep 
apnea.  The Board finds that the Veteran's written statement 
indicating his intention to withdraw the appeal as to those 
issues satisfies the requirements for the withdrawal of a 
substantive appeal.  As the appellant has withdrawn his 
appeal as to the issue of entitlement to service connection 
for Parkinson's disease, diabetes, a heart condition, 
arthritis, and sleep apnea, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review the issues.

Accordingly, the issues of entitlement to service connection 
for Parkinson's disease, diabetes, a heart condition, 
arthritis, and sleep apnea disability are dismissed without 
prejudice.


ORDER

The appeal concerning the issue of entitlement to service 
connection for Parkinson's disease, diabetes, a heart 
condition, arthritis, and sleep apnea are dismissed.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for an acquired 
psychiatric disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, while two pages of a private treatment report have 
been translated from Spanish to English, the claims file 
includes additional documents written in Spanish that have 
not been translated.  Accordingly, on remand any additional 
documents written in Spanish should be translated into 
English to facilitate review of the record by the Board.

Next, additional records are outstanding.  In July 2007 the 
Veteran testified that he receives disability benefits from 
the Social Security Administration (SSA) since 2005.  
However, the Veteran's SSA records are outstanding.  Because 
the decision and the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.  
In addition, the most recent VA medical records of record are 
dated in July 2007.  Although the Veteran has not reported 
receiving additional VA treatment since that date, a request 
for records dated after July 2007 should nevertheless be 
made, as any additional, subsequently dated records may 
contain information pertinent to the Veteran's claims.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disability, the Veteran contends 
that he has a psychiatric disability related to his service.  
Specifically, he alleges that he developed a nervous 
condition during basic training due to a training incident 
with tear gas and that he was unable to complete basic 
training due to that condition.  At his July 2007 personal 
hearing, the Veteran testified that he was informed that he 
was discharged from service due to his nerves.  He further 
testified that he has had a nervous condition since service 
and that he sought treatment for the same at a hospital in 
1980.

The Veteran's service treatment records do not reveal 
complaints related to a psychiatric disability and are 
negative for any findings attributable to a psychiatric 
disability.

VA treatment records dated in May 2006 show treatment for 
frequent crying spells and depression.  Records dated in July 
2006 reflect a diagnosis of depressive disorder, not 
otherwise specified and indicate that the Veteran was 
depressed after he had an altercation with his son.  Records 
dated in September 2006 reflect complaints of depression 
associated with marital problems and a diagnosis of 
depression.  Additional records show complaints of sadness, 
anxiety due to marital problems and family problems, and 
depression due to family discord and a lack of medications.  
In October 2006, the Veteran indicated that his medical 
problems and ability to work only part-time influence his 
depressive symptoms.  While the VA treatment records reflect 
diagnoses of depressive disorder and depression, those 
records do not relate any of the Veteran's psychiatric 
disorders to his service.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of psychiatric 
symptoms in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
psychiatric diagnosis to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The Board also finds that the Veteran's service personnel 
records should be obtained as they may contain information 
relevant to his claim.  

Finally, the Veteran should be asked to identify any private 
providers that treated his psychiatric disability so that 
those records can also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents written in 
Spanish into English and associate those 
translations with the claims file.

2.  Obtain the Veteran's complete service 
personnel records.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

3.  Ask the Veteran to identify all non-VA 
medical providers who have treated or 
evaluated him for a psychiatric 
disability, including the hospital that 
treated him for a nervous condition in 
1980.  Then, after obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records.  All attempts 
to secure the records must be documented 
in the claims folder.
4.  Obtain the Veteran's VA treatment 
records dated since July 2007.

5.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

        (a)  Diagnose all current psychiatric 
disabilities.
        
(b)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
each psychiatric disability was incurred 
in or aggravated by the Veteran's 
service.  The examiner must consider the 
Veteran's statements regarding the onset 
of nervousness and depression in service, 
and of the continuity of symptomatology 
since his discharge from service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


